IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE


        IN RE ALESSA       E. N., CASSONDRA N. A. N. and MOSES C. N.

                   Appeal from the Circuit Court for Greene County
                     No. 11A059JKW        John K. Wilson, Judge




                  No. E2012-00196-COA-R3-PT-FILED-MAY 3, 2012




A show cause order was entered in this case on March 23, 2012, directing the appellants to
show cause why this appeal should not be dismissed for lack of jurisdiction. The appellants
have responded to the show cause order, but the argument presented in the response does not
appear to present good cause for maintaining this case in this court. The review of the record
reveals that the order to which the notice of appeal is directed is not “a final judgment
adjudicating all the claims, rights, and liabilities of all parties” from which an appeal as of
right would lie. See Tenn. R. App. P. 3(a). Accordingly, we dismiss the appeal.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


J OHN W. M CC LARTY, J.; H ERSCHEL P. F RANKS, P.J., C HARLES D. S USANO, J R., J.


Duncan Cates Cave, Greeneville, Tennessee, for appellants, Ronald Holder and Carolyn
Holder.

Russ Veldman, Chuckey, Tennessee, for the appellee, Moses N.
                                  MEMORANDUM OPINION 1

       On October 26, 2011, the trial court, by default, entered a final order terminating the
parental rights of the biological father, appellee Moses N. (“Father”) and the biological
mother, Cassandra B. (“Mother”). In the same order, the appellants, Ronald Holder
(maternal step-grandfather) and his wife, Carolyn Holder (maternal grandmother)
(collectively “Grandparents”), adopted the subject children. On November 3, 2011, Father
filed a motion to set aside the default final order. Mother, however, failed to make an
appearance and did not contest the default final order, making the order final as to the
termination of her parental rights.

        On December 1, 2011, after a hearing on Father’s motion, the trial court set aside the
default judgment. Thereafter, a proposed order that incorrectly set aside the default judgment
as to Mother as well as Father was erroneously entered by the trial court. Eventually, the trial
court entered an amended agreed order on January 12, 2012, that accurately reflected the
ruling on December 1, 2011, only setting aside the default judgment in relation to Father and
not Mother. Grandparents subsequently appealed the setting aside of the default judgment
in relation to Father.

         The agreed amended order entered on January 12, 2012, to which the Notice of
Appeal is directed, set aside the default judgment entered against Father in this termination
of parental rights case and reserved for further hearings all other matters. As such, the order
is not “a final judgment adjudicating all the claims, rights, and liabilities of all parties” from
which an appeal as of right would lie. See Tenn. R. App. P. 3(a). A final judgment is “one
that resolves all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re
Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v.
Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). Tenn. R. App. P. 3(a) provides, in
relevant part, that “any order that adjudicates fewer than all the claims or the rights and
liabilities of fewer than all the parties is not enforceable or appealable . . . .” “Such an order
is interlocutory or interim in nature and generally cannot be appealed as of right.” In re
Estate of Henderson, 121 S.W.3d at 645. This court does not have subject matter jurisdiction
to adjudicate an appeal if there is no final judgment. See Bayberry Assocs. v. Jones, 783
S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an interlocutory order is provided
by the rules or by statute, appellate courts have jurisdiction over final judgments only.”).


        1
          Rule 10 of the Rules of the Court of Appeals provides: “This Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated ‘MEMORANDUM OPINION,’ shall not be published, and shall not be cited
or relied on for any reason in any unrelated case.”

                                                    -2-
       As this appeal was taken from an order that was not a final judgment, we lack subject
matter jurisdiction. Accordingly, we must dismiss the appeal.


                                     CONCLUSION

       The appeal of this matter is dismissed and this case is remanded to the trial court.
Costs on appeal are taxed to the appellants, Ronald Holder and Carolyn Holder.


                                          PER CURIAM




                                            -3-